DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 19, and 20 are pending in this application.
Response to Amendment
Claims 1-3, 7, 8, 11, 14-16, and 20 are amended. Claims 17 and 18 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lloyd Dakin on 12/07/2021.
The application has been amended as follows: Claim 19 is amended to recite:The system of claim15 wherein the at least one transistor includes a plurality of MOS devices in a back-to-back arrangement, wherein the plurality of MOS devices comprises at least two MOD devices configured in the back-to-back arrangement.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/26/2021, with respect to claims 1-16, 19, and 20 have been fully considered and are persuasive.  The rejection of claims 1-16, 19, and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-7 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially an electrostatic discharge protection element coupled directly between the electrostatic discharge rail and a ground; wherein the capacitive coupling is configured to sink at least a part of an electrostatic discharge current to the ground via the diode, the electrostatic discharge rail and the electrostatic discharge protection element. Claims 2-7 are allowed based on their dependency on claim 1.	Claims 8-14 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 8, especially sinking at least a first part of an electrostatic discharge current via an electrostatic discharge rail coupled to the gate with a first diode and an electrostatic discharge protection element coupled directly between the electrostatic discharge rail and a ground; and sinking a second part of the electrostatic discharge current via a second diode coupled between the electrostatic discharge rail and a source side of the switch using the electrostatic discharge protection element coupled directly between the electrostatic discharge rail and the ground. Claims 9-14 are allowed based on their dependency on claim 8.	Claims 15, 16, 19, and 20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 15, especially an electrostatic discharge protection element coupled directly between the electrostatic discharge rail and a ground; wherein the capacitive coupling facilitates sinking of at least a part of an electrostatic discharge current to the ground via the diode, the electrostatic discharge rail and the electrostatic discharge protection element; a second diode coupled between a source side of the at least one transistor and the electrostatic discharge rail. Claims 16, 19, and 20 are allowed based on their dependency on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839